Action on a promissory note in which defendants counterclaim for the return of discounts paid at the rate of 3% a month on the ground that they had no knowledge of this charge exacted by plaintiff, their attorney, and that such an agreement was not a fair and reasonable one. Judgment for defendants reversed on the facts and a new trial granted, with costs to abide the event. In our opinion the verdict is contrary to the credible evidence. Further, there is substance to the contention of plaintiff that the bonuses paid at the time of making certain loans, which so far as appear in the record total the sum of $2,750, were not sums properly included within the counterclaim. The defendants, on the other hand, appear to have made an error in deducting interest charges at the rate of 6% per annum, and in the sum of $2,521.81, from the total additional charges comprising the bonuses and discounts at the rate of 3% a month. While it seems to be the law of the ease, as charged without exception, that if there be a recovery for defendants it -should be in the sum of $5,583.43, the error, if any, will be rectified on the new trial. Appeal from order denying plaintiff’s motion to set aside the verdict and for a directed verdict dismissed, without costs. Hagarty, Acting P. J., Carswell, Adel, Lewis and Aldrich, JJ., concur. [See post, p. 862.]